        Geoffrey E. Wiggs (SBN 276041)
    1
        LAW OFFICES OF GEOFF WIGGS
    2   1900 South Norfolk Street, Suite 350
    3   San Mateo, California 94403-1171
        Telephone Number: (650) 577-5952
    4   Facsimile Number: (650) 577-5953
    5   Email Address: geoff@wiggslaw.com

    6 (Proposed) Attorney for Debtor in Possession
    7 VIKRAM SRINIVASAN
    8
                                UNITED STATES BANKRUPTCY COURT
    9
                                NORTHERN DISTRICT OF CALIFORNIA
  10
                                           SAN JOSE DIVISION
  11
                                                          Case No.: 20-51735
  12
         In Re:                                           Chapter 11
  13
  14     VIKRAM SRINIVASAN,                               NOTICE OF MOTION FOR
                                                          RECONSIDERATION OF ORDER
  15                      Debtor in Possession.           DENYING DEBTOR’S MOTION TO
  16                                                      EXTEND THE AUTOMATIC STAY

  17                                                      Date: February 16, 2021
                                                          Time: 2:00 pm
  18
  19
  20        TO THE HONORABLE STEPHEN L. JOHNSON, 20 LARGEST UNSECURED
     CREDITORS, SECURED CREDITORS, THE UNITED STATES TRUSTEE AND
  21
     PARTIES REQUESTING SPECIAL NOTICE:
  22
            PLEASE TAKE NOTICE that on February 16, 2021 at 2:00 pm in Courtroom 9
  23
  24 located at 280 South First Street, San Jose, California 95113 (Please note that no personal
  25 appearances are allowed due to COVID-19 restrictions. For appearance information
  26 please see below.) Debtor will and hereby does Move for Reconsideration of the Order Denying
  27
     Debtor’s Motion to Extend the Automatic Stay (“Motion”).
  28


                                                      1
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 44 Filed: 01/19/21 Entered: 01/19/21 22:50:20 Page 1 of 3
                                               NOTICE OF MOTION
               Debtor makes this Motion pursuant to Rule 60 of the Federal Rules of Civil Procedure,
    1
    2 made applicable to the above-captioned case by Rule 9024 of the Federal Rules of Bankruptcy
    3 Procedure. By this Motion, Debtor respectfully requests that the Court reconsider its Order
    4
        denying Debtor’s Motion to Extend the Automatic Stay, which was entered by the Court on
    5
        January 8, 2021.
    6
    7          A copy of this Notice and Motion, the Memorandum of Points and Authorities,

    8 Declaration of Debtor-in-Possession, and Declaration of Renzo Renzi are filed and served
   9 concurrently herewith. The Motion requests that the Court reconsider its Order denying Debtor’s
  10
     Motion to Extend the Automatic Stay.
  11
            PURSUANT TO FOURTH AMENDED GENERAL ORDER 38, Dated
  12
            SEPTEMBER 23, 2020
  13
            All interested parties should consult the Bankruptcy Court’s website at
  14
  15 www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.
  16 The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or
  17 video appearance. If you have any questions regarding how to appear at a court hearing, you may
  18
        contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
  19
        Bankruptcy Court’s website.
  20
  21           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9014-

  22 1(b)(3) of the United States Bankruptcy Court for the Northern District of California that Debtor
  23 Vikram Srinivasan hereby moves for the Court to reconsider its Order denying Debtor’s Motion
  24
     to Extend the Automatic stay.
  25
            Any objection to the requested relief or request for a hearing on the matter, must be filed
  26
  27 and served upon the initiating party within 21 days of mailing the notice;
  28


                                                       2
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 44 Filed: 01/19/21 Entered: 01/19/21 22:50:20 Page 2 of 3
                                              NOTICE OF MOTION
               Any objection or request for a hearing must be accompanied by any declarations or
    1
    2 memoranda of law any requesting party wishes to present in support of its position;
    3          If there is no timely objection to the requested relief or a request for hearing, the court
    4
        may enter an order granting the relief by default.
    5
               WHEREFORE, Debtor respectfully requests that the Court reconsider its Order denying
    6
    7 Debtor’s Motion to Extend the Automatic Stay and further relief as the Court may deem just and
    8 proper under the facts and circumstances of this case.
    9
  10
        Dated: January 19, 2021                                               /s/ Geoffrey E. Wiggs_
  11                                                                          GEOFFREY E. WIGGS
                                                                              (Proposed) Attorney for
  12                                                                          Debtor in Possession
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                          3
      _____________________________________________________________________________________________
Case: 20-51735    Doc# 44 Filed: 01/19/21 Entered: 01/19/21 22:50:20 Page 3 of 3
                                                 NOTICE OF MOTION
